Citation Nr: 0201002	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  01-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel





INTRODUCTION

The veteran had more than 20 years of active service that 
ended in November 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Buffalo, New York RO, which denied an 
increased rating for a left knee disability, currently 
evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is manifested by good 
stability, moderate crepitus, tenderness over the medial 
aspect, osteoarthritis, and a recent range of motion finding 
of 115 degrees flexion and 0 degrees extension.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's left 
knee disability, currently rated at 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, to include §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5259, 5260, and 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records, dated May 1999 through December 1999, 
reveal that the veteran was treated for his left knee 
disability on several occasions.  Specifically, in May 1999, 
the examiner noted that there was pain upon palpation of the 
collateral ligament, limited range of motion, and occasional 
numbness in the medial aspect of the knee and upper calf 
region.  In July 1999, it was noted that the veteran 
complained of left knee pain and was limping on the left 
side.  Range of motion was normal.  The diagnosis was 
arthritis of the left knee.  X-rays in July 1999 revealed 
slight narrowing and squaring of the joint surfaces medially 
and slight degenerative changes of the articular surface of 
the patella.  In September 1999, physical examination showed 
no effusion, crepitus, and a negative Lachman's and 
McMurray's sign were noted.  Range of motion was 0 to 110 
degrees and stable.  Narrowing of the joint space consistent 
with early degenerative changes was noted by X-ray.  The 
veteran was assessed as having early osteoarthritis of the 
left knee.

In May 2000, the veteran underwent a VA examination.  The 
veteran had complaints of left knee pain, locking and giving 
way, difficulty going up and down stairs, and that he was not 
able to squat, lift, or run.  The veteran noted that he 
rarely suffered from flare-ups.  Upon physical examination, 
the examiner noted that the veteran walked with a slight limp 
of the left leg and that there was no valgus or varus 
deformity.  Tenderness was noted on palpation at the joint 
line.  The veteran had moderate crepitus palpable on motion, 
minimal effusion, and good anterior, posterior, medial, and 
lateral stability on stress examination.  McMurray's sign was 
negative.  Range of motion was 0 to 120 degrees.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the left knee secondary to medial meniscectomy.  
As to periods of flare-ups, the examiner stated that "the 
physical findings of this examination could be significantly 
altered.  Quantification of such changes would require 
examination during a flare-up."

Treatment records, dated June 2000 through February 2001, 
show the veteran was treated for, among other things, his 
left knee disability on several occasions.  Particularly, in 
September 2000, in a medical history report, the veteran 
reported that he did not suffer from joint stiffness, 
redness, or edema, but had an occasional "muscle ache" in 
the left knee.  In December 2000, the veteran had complaints 
of daily left knee pain to include pain in the medial aspect 
of his knee.  He said that on a scale of 0 to 10, his knee 
pain was approximately a 5 on a daily basis.  The veteran 
reported no swelling and that his neoprene sleeve was not 
working to alleviate the pain.  Physical examination revealed 
no effusion, no patellar grind, quadriceps and hamstring 
strength was 5/5, and a well-healed incision to the medial 
aspect.  Crepitus was noted with a range of motion of 0 to 
120 degrees.  The veteran had discomfort with varus and 
valgus stress, tenderness over the medial joint line, but no 
tenderness was noted over the patellar tendon.  X-rays 
revealed medial compartment narrowing.  The examiner 
diagnosed the veteran as having osteoarthritis of the left 
knee with medial compartment narrowing.

In May 2001, the veteran underwent another VA examination.  
The veteran reported that a hinged knee brace helped him 
significantly and that as long as he was wearing the brace, 
he had less instability, but was still careful with activity 
and that walking was still markedly affected.  The veteran 
further stated that with the brace, he experienced less pain 
and denied any recurrent subluxation or effusion of the knee.  
Upon physical examination, the examiner noted that the 
veteran ambulated with a slight limp on the left leg, had 
moderate crepitus palpable on motion of the knee, and good 
stability on stress examination.  A palpable spur was noted 
over the medial aspect of the knee joint and was tender to 
palpation.  The veteran suffered from a mild varus deformity 
of 5 degrees.  Range of motion was 0 to 115 degrees.  Medial 
compartment osteoarthritis of the "right" knee was 
diagnosed.  As to instability, the examiner specifically 
stated that:

the veteran has problems with instability 
of the left knee, but this seems to have 
been corrected with the use of the hinged 
brace.  His motion is quite satisfactory, 
considering his degenerative condition 
and there is no real evidence of lateral 
instability.  There is no history of 
locking.  There is no effusion of the 
joint.

As to periods of flare-ups, the examiner stated that "the 
physical findings of this examination could be significantly 
altered.  Quantification of such changes would require 
examination during a flare-up."

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  In this regard, the Board notes that by virtue of 
the August 2000 Statement of the Case and June 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the information and evidence necessary to 
substantiate the claim.  Likewise, the veteran was afforded a 
VA examination in conjunction with this appeal in May 2001.  
The Board determines that the law does not preclude the Board 
from proceeding to an adjudication of the veteran's claim 
without first remanding the claim to the RO, as the 
requirements of the new law have been satisfied.

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected left knee disability in 
light of the history of the disability; however, where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left knee disability is currently rated under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage.  Applicable regulation states that for symptomatic 
postoperative residuals of removal of semilunar cartilage, a 
10 percent rating is assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5259.

Moreover, the RO in its August 2000 statement of the case 
provided the veteran with Diagnostic Codes 5257 through 5261.  
Similarly, in the June 2001 supplemental statement of the 
case, the RO discussed Diagnostic Code 5003 in connection 
with rating the veteran's service connected left knee 
disability.  These diagnostic codes must also be considered 
in the context of this claim.

Applicable regulation states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knee.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Additionally, the veteran's knee disability may be rated on 
the basis of limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  The Rating Schedule provides that 
flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The rating schedule also provides that extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of 
the knee to 140 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
II.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995). 

The Board concludes, after careful review of the medical 
evidence, that the veteran's current 10 percent evaluation 
fully contemplates the level of his service-connected left 
knee disability.  As to Diagnostic Code 5259, the veteran is 
currently assigned a 10 percent disabling evaluation, which 
is the maximum allowable under the rating criteria.  
Therefore, an increased rating, beyond 10 percent, is not 
warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a 
(2001).

As to Diagnostic Codes 5260 and 5261, the veteran has not 
demonstrated that he suffers from a range of motion limited 
to 30 degrees flexion or 15 degrees extension to warrant an 
increase rating to 20 percent.  At worst, the veteran's range 
of motion was 0 to 110 degrees in the September 1999 
treatment note.  In the most recent VA examination, dated May 
2001, the veteran's range of motion was 0 to 115 degrees and 
in the May 2000 VA examination as well as a treatment note 
dated in December 2000, the veteran's range of motion was 0 
to 120 degrees.  Therefore, while the Board recognizes the 
veteran suffers from limitation of motion, the currently 
assigned 10 percent adequately compensates him for his level 
of disability.

Next, the Board has considered the effect of pain in rating 
the veteran's service connected left knee disability.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  In other words, 
the pain complaints are not supported by adequate pathology 
as set forth in §4.40 to warrant a higher than 10 percent 
rating. 

Specifically, as seen above, VA treatment records noted both 
the veteran's complaints of left knee pain as well as, on 
occasions, pain upon palpation, limited range of motion, 
and/or crepitus.  See VA treatment records dated in May 1999, 
July 1999, September 1999, and December 2000.  However, the 
above treatment records, as well as other treatment records, 
noted normal range of motion, no effusion, and/or no 
crepitus.  See VA treatment records dated in July 1999, 
September 1999, September 2000, and December 2000.  Moreover, 
at the May 2000 VA examination, while the veteran complained 
of left knee pain and had a slight limp as well as 
tenderness, moderate crepitus, and minimal effusion, range of 
motion was 0 to 120 degrees.  Furthermore, while the examiner 
opined that, as to flare-ups, that "the physical findings of 
this examination could be significantly altered," the veteran 
reported that he rarely suffered from flare-ups.  Similarly, 
at the May 2001 VA examination, while the veteran complained 
of left knee pain, ambulated with a slight limp, had 
crepitus, a tender spur, and a mild varus deformity of 5 
degree, range of motion was 0 to 115 degrees.  Additionally, 
while the examiner reported, as to flare-ups, "physical 
findings of this examination could be significantly 
altered[,]" the examiner also opined that that the veteran's 
motion was ". . . quite satisfactory, considering his 
degenerative condition . . ."  In addition, the veteran 
reported that a hinged knee brace helped reduce his pain.  

Accordingly, even considering the complaints of pain in 
relation to functional loss, it is clear that the veteran's 
left knee disability cannot be equated with the criteria for 
an increased (20 percent) rating under either Diagnostic 
Code 5260 (requiring flexion limited to 30 degrees for an 
increased rating) or Diagnostic Code 5261 (requiring 
extension limited to 15 degrees for an increased rating).  
38 C.F.R. § 4.71 (2001).

Likewise, the veteran's left knee disability has not 
manifested more than slight recurrent subluxation or lateral 
instability to warrant an increased rating under Diagnostic 
Code 5257.  Although the veteran had complaints of 
instability that has been significantly helped with a hinged 
brace, the May 2000 VA examiner found the veteran to have 
good anterior, posterior, medial, and lateral stability on 
stress examination.  Likewise, at the most recent May 2001 VA 
examination report, the examiner noted that the veteran again 
had good stability on stress examination and that there was 
"no real evidence of lateral instability."  Therefore, any 
instability that the veteran may suffer is adequately 
compensated in the current 10 percent evaluation.

Finally, even though the veteran has been diagnosed as having 
degenerative arthritis, he may not receive an additional 10 
percent rating under Diagnostic Code 5003, which gives a 10 
percent rating for noncompensable limitation of motion when 
arthritis is established by X-ray findings.  In this regard, 
Diagnostic Code 5259, for which the veteran is currently 
assigned, contemplates symptoms such as limitation of motion.  
VAOPGCPREC 9-98 (August 14, 1998).  In this case, a separate 
10 percent rating for noncompensable limitation of motion 
would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Moreover, because the veteran is already in receipt of the 
highest award possible under Diagnostic Code 5259, the Board 
has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2001).  Although the veteran has 
described his left knee disability as being so bad that it 
interferes with his daily activities, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his left knee 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In conclusion, since the preponderance of the evidence is 
against the claim, the 
benefit of the doubt doctrine does not apply, and an 
increased rating for the veteran's service-connected left 
knee disability is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee disability is denied.



		
	A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

